Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 19 November 1812
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my dear caroline,
Quincy, 19 November, 1812.

Your neat, pretty letter, looking small, but containing much, reached me this day. I have a good mind to give you the journal of the day.
Six o’clock. Rose, and, in imitation of his Britannic Majesty, kindled my own fire. Went to the stairs, as usual, to summon George and Charles. Returned to my chamber, dressed myself. No one stirred. Called a second time, with voice a little raised.
Seven o’clock. Blockheads not out of bed. Girls in motion. Mean, when I hire another man-servant, that he shall come for one call.
Eight o’clock. Fires made. Breakfast prepared. L—— in Boston. Mrs. A. at the tea-board. Forgot the sausages. Susan’s recollection brought them upon the table.
Enter Ann. “Ma’am, the man is come with coal.” “Go, call George to assist him.” (Exit Ann.)
Enter Charles. “Mr. B—— is come with cheese, turnips, &c. Where are they to be put?” “I will attend to him myself.” (Exit Charles.)
Just seated at the table again.
Enter George with “Ma’am, here is a man with drove of pigs.” A consultation is held upon this important subject, the result of which is the purchase of two spotted swine.
Nine o’clock. Enter Nathaniel, from the upper house, with a message for sundries; and black Thomas’s daughter, for sundries. Attended to all these concerns. A little out of sorts that I could not finish my breakfast. Note; never to be incommoded with trifles.
Enter George Adams, from the post-office,—a large packet from Russia, and from the valley also. Avaunt, all cares,—I put you all aside,—and thus I find good news from a far country,—children, grandchildren all well. I had no expectation of hearing from Russia this winter, and the pleasure was the greater to obtain letters of so recent a date, and to learn that the family were all in health. For this blessing give I thanks.
At twelve o’clock, by a previous engagement, I was to call at Mr. G——’s, for cousin B. Smith to accompany me to the bridge at Quincy-port, being the first day of passing it. The day was pleasant; the scenery delightful. Passed both bridges, and entered Hingham. Returned before three o’clock. Dined and,
At five, went to Mr. T.  G——’s, with your grandfather; the third visit he has made with us in the week; and let me whisper to you he played at whist with Mr. J. G——, who was as ready and accurate as though he had both eyes to see with. Returned.
At nine, sat down and wrote a letter.
At eleven, retired to bed. We do not so every week. I tell it you as one of the marvels of the age. By all this, you will learn that grandmother has got rid of her croaking, and that grandfather is in good health, and that both of us are as tranquil  as that bald old fellow, called Time, will let us be.
